t c no united_states tax_court estate of mildred geraldine letts deceased james p letts iii and joanne l magbee coexecutors petitioner v commissioner of internal revenue respondent docket no filed date decedent's d husband h died in and d died in they were survived by two children james p letts iii and joanne magbee james p letts iii was executor of both of their estates and signed both estate_tax returns d was also a coexecutor of h's estate and joanne magbee was a coexecutor of h's and d's estates the beneficiaries of h's will were d james p letts iii and joanne magbee the beneficiaries of d's will were james p letts iii and joanne magbee in his will h left certain property to d h's estate claimed a marital_deduction for the value of the property h's estate elected not to treat d's interest as qualified_terminable_interest_property qtip h's estate was entitled to claim the marital_deduction for the property only if d's interest in the property was not a terminable_interest the time to assess tax against h's estate had passed when d died r did not examine h's estate_tax_return d's estate_tax_return stated that the interest h left to d was a terminable_interest but was not qtip d's estate like h's estate did not include the value of the property in its taxable_estate held d's gross_estate includes the value of the life interest under the duty_of_consistency timothy j peaden john c sawyer and michelle m henkel for petitioner david delduco and charles p hanfman for respondent opinion colvin judge respondent determined that petitioner is liable for a dollar_figure deficiency in federal estate_tax the issue for decision is whether because of the duty_of_consistency decedent's_estate includes the value of property that decedent's husband left to her we hold that it does unless otherwise indicated section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure in light of our holding we need not decide whether as respondent contends decedent's husband's estate substantially complied with the qtip_election requirements despite the fact that the estate stated on the return that the property was not qtip and the estate did not separately list terminable_interest property in schedule m in its tax_return i background the facts are fully stipulated and the case was submitted under rule decedent died in georgia the executors of her estate live in georgia a decedent decedent was mildred geraldine letts her husband was james p letts jr their children are james p letts iii and joanne l magbee formerly joanne geraldine letts b the will of james letts james p letts jr james letts jr signed his will in and amended it by codicil in he named decedent james p letts iii and joanne l magbee executors item i of his will provided that all of his tangible_personal_property was to pass to decedent if she survived him by days in item ii of his will he devised the residue of his estate after payment of funeral_expenses debts and expenses of administration to decedent and their two children in trust item ii trust the amount of the item ii trust was equal to the value of such residue minus the largest amount which can be withheld from this marital_deduction bequest without increasing the federal estate_tax on my estate otherwise payable by reason of my death the item ii trust authorized decedent to receive all of the income from the trust for life at least quarterly authorized decedent to withdraw up to dollar_figure per year and authorized the trustees to distribute the corpus to decedent for her comfort maintenance and support the corpus of the item ii trust consisted of terminable_interest property in which decedent had an income_interest for life the item ii trust authorized the executors of the estate of james letts jr to elect to treat the trust as qualified_terminable_interest_property qtip for purposes of the federal estate_tax_marital_deduction if the executors made a qtip_election the trustees were directed to pay the federal estate_tax that resulted from including the marital property in decedent's_estate under sec_2044 and sec_2207a item iii of the will of james letts jr created a_trust item iii trust for the benefit of decedent and the living descendants of james letts jr when decedent died the undistributed_income from the item ii trust was to be paid to decedent's_estate and the corpus was to be paid to the item iii trust c the federal estate_tax_return of james letts jr james letts jr died on date ralph m newberry a certified_public_accountant prepared his federal estate_tax_return the gross_estate reported on the return was dollar_figure marital_deduction the estate of james letts jr claimed a dollar_figure marital_deduction of that amount dollar_figure was attributable to assets passing to decedent as joint tenant with the right_of_survivorship the remaining dollar_figure was for the item ii trust which was described on schedule m as a qualified marital trust the estate of james letts jr did not state on its return whether or not the item ii trust property was terminable_interest property the estate of james letts jr passed dollar_figure to decedent and paid no estate_taxes responses by the estate of james letts jr to the instructions on line of page and on schedule m of the estate_tax_return it filed on page of the return filed by the estate of james letts jr under elections by the executor the following question appears on line do you elect to claim a marital_deduction for qualified_terminable_interest_property qtip under sec_2056 the executor of the estate of james letts jr placed an x in the box for no the instructions for line say that if the gross_estate exceeds dollar_figure the property for which the election is being made must be listed on schedule m and clearly marked as qualified_terminable_interest_property the executor listed no property on schedule m as qtip the estate_tax_return for the estate of james letts jr did not include a copy of the will of james letts jr james p letts iii signed the federal estate_tax_return for the estate of james letts jr it was filed on date respondent did not examine or make any adjustments to that return the time to assess tax against the estate of james letts jr expired on date before decedent died d decedent's death and federal estate_tax_return in her will decedent named james p letts iii and joanne l magbee executors of her estate decedent died on date in atlanta georgia and was survived by her son james p letts iii and her daughter joanne l magbee the item ii trust had not been funded before decedent died on date petitioner applied for an extension of time to file decedent's federal estate_tax_return john c sawyer of alston bird in atlanta prepared decedent's federal estate_tax_return decedent's federal estate_tax_return noted that the executors of james letts jr 's estate had not elected qtip treatment for the item ii trust decedent's_estate did not include the value of the item ii trust in decedent's gross_estate petitioner attached the following statement to its estate_tax_return statement regarding question of part item two of the will of james p letts jr the late husband of mildred g letts created a_trust for her benefit pursuant to the terms of that trust mildred g letts was to receive all of the income from the trust for life she also was given the power to withdraw up to dollar_figure from the trust each year see schedule h but had no other general_power_of_appointment on the form_706 filed on behalf of the estate of james p letts jr a copy of which is attached hereto the executor did not elect to treat the item two trust as qualified_terminable_interest_property consequently the assets held in the item two trust are not includible in the gross_estate of mildred g letts under sec_2044 james p letts iii and joanne l magbee signed decedent's federal estate_tax_return it was filed on date respondent determined that the value of the item ii trust is includable in decedent's gross_estate petitioner concedes that dollar_figure of the trust property is includable in decedent's gross_estate because it was subject_to decedent's power_of_withdrawal or appointment at her death the parties agree that the value of the item ii trust is dollar_figure if the court decides that the value of the item ii trust is includable in decedent's gross_estate ii discussion a contentions of the parties petitioner points out and respondent does not dispute that assessment of tax against the estate of james letts jr is barred by the statute_of_limitations petitioner also points out that section does not include in the gross_estate of a sec_2044 provides as follows sec_2044 certain property for which marital_deduction was previously allowed a general_rule --the value of the gross_estate shall include the value of any property to which this section applies in which the decedent had a qualifying_income_interest_for_life b property to which this section applies --this section applies to any property if-- a deduction was allowed with respect to the transfer of such property to the decedent-- a under sec_2056 by reason of subsection b thereof or b under sec_2523 by reason of subsection f thereof and sec_2519 relating to dispositions of certain life estates did not apply with respect to a disposition by the decedent of part continued surviving_spouse the value of property for which no qtip_election was made thus petitioner contends that the value of the item ii trust is not includable in decedent's gross_estate respondent contends that petitioner must include the value of the item ii trust in decedent's gross_estate under the duty_of_consistency for reasons discussed next we agree with respondent b marital_deduction a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 in computing the value of the taxable_estate an estate may deduct the value of certain interests which pass from the decedent to the decedent's spouse marital_deduction sec_2056 congress enacted the marital_deduction in and continued or all of such property c property treated as having passed from decedent --for purposes of this chapter and chapter property includible in the gross_estate of the decedent under subsection a shall be treated as property passing from the decedent respondent first raised this issue in an amendment to answer filed on date respondent concedes that this issue is new_matter under rule a thus respondent has the burden of proving that the duty_of_consistency applies here rule a see 105_tc_324 ndollar_figure expanded it in h rept pincite 1981_2_cb_352 as a result bequests of property from a predeceasing spouse to the surviving_spouse are in certain circumstances eligible for an unlimited_marital_deduction sec_2056 it is a basic policy of the marital_deduction that property that passes untaxed from a predeceasing spouse to a surviving_spouse is included in the estate of the surviving_spouse 86_f3d_1045 11th cir revg 103_tc_10 100_tc_407 affd in part and revd in part on other grounds 51_f3d_597 5th cir the marital_deduction provides special rules for gifts of terminable_interest property eg life interests sec_2056 a terminable_interest is an interest passing to a surviving_spouse that will end on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur sec_2056 the marital_deduction is not available for terminable_interest property given to the surviving_spouse unless the estate of the predeceasing spouse elects to treat the property as qtip sec_2056 the estate of the predeceasing spouse is denied a marital the qtip_election is available for estates of decedents continued deduction for terminable_interest property if that estate does not make the qtip_election these rules permit the predeceasing spouse's estate to choose qtip treatment and thus defer taxation of a terminable_interest at the price of having it included in the gross_estate of the surviving_spouse under sec_2044 c whether the duty_of_consistency applies background the duty_of consistency6 prevents a taxpayer from benefiting in a later year from an error or omission in an earlier year which cannot be corrected because the time to assess tax for the earlier year has expired 854_f2d_755 5th cir affg 87_tc_1087 75_tc_497 the duty_of_consistency prevents a taxpayer who has benefited from a past representation from adopting a position inconsistent with that taken in a year barred by the statute_of_limitations the doctrine thus prevents a taxpayer continued dying after date economic_recovery_tax_act_of_1981 publaw_97_34 and e 95_stat_172 the duty_of_consistency is also referred to as quasi- estoppel e g cluck v commissioner supra pincite 56_tc_82 affd 456_f2d_622 5th cir see johnson the taxpayer's duty_of_consistency tax l rev from claiming that he or she should have paid more tax before and so avoiding the present tax 80_f3d_13 1st cir 18_f3d_20 1st cir vacating and remanding in part tcmemo_1992_391 courts have applied the duty_of_consistency to prevent taxpayers from permanently excluding income that is taxable in some year eg 437_fsupp_58 n d ala or from deducting the same expense in or more taxable years eg 181_f2d_17 5th cir affg 12_tc_246 the roots of the taxpayer's duty_of_consistency are found in r h stea291_us_54 in which the supreme court applied the duty based on the principle that no one may base a claim on an inequity of his or her own making id pincite 95_f2d_622 5th cir it is no more right to allow a party to blow hot and cold as suits his interest in tax matters than in other relationships affg 36_bta_402 in 103_tc_10 revd 86_f3d_1045 11th cir the commissioner did not contend that the duty_of_consistency applied nor did we decide whether it applied the u s court_of_appeals for the eleventh circuit the court to which this case is appealable adopted as binding continued elements of the duty_of_consistency the taxpayer's duty_of_consistency applies if a the taxpayer made a representation of fact or reported an item for tax purposes in one tax_year b the commissioner acquiesced in or relied on that fact for that year and c the taxpayer desires to change the representation previously made in a later tax_year after the earlier year has been closed by the statute_of_limitations 103_tc_525 affd 100_f3d_778 10th cir see also 884_f2d_959 7th cir herrington v commissioner supra pincite 713_f2d_662 11th cir 537_f2d_457 495_f2d_211 8th cir 105_tc_324 when these requirements are met the commissioner may act as if the previous continued precedent all of the decisions of the former u s court_of_appeals for the fifth circuit filed by date 661_f2d_1206 11th cir en_banc these elements were first stated in mcmillan v united_states aftr 2d ustc par s d w va representation is true even if it is not and the taxpayer may not assert the contrary herrington v commissioner supra the three elements of the duty_of_consistency refer to conflicting representations that are made by a taxpayer however as discussed next the duty_of_consistency can also be applied to bind one person to a representation made by another where the two are deemed to be in privity we will first decide whether the duty_of_consistency applies between the estates of james letts jr and of decedent we will then decide whether the three elements of the duty_of_consistency are present in this case whether the estates of decedent and her husband are subject_to the duty_of_consistency petitioner contends that the duty_of_consistency does not apply between decedent's_estate and the estate of james letts jr we disagree the duty_of_consistency can bind a beneficiary of an estate to a representation made on an estate_tax_return if the beneficiary was a fiduciary of the estate beltzer v united_states supra cluck v commissioner supra pincite lefever v commissioner supra pincite griffith v united_states aftr 2d ustc par n d tex mcmillan v united_states aftr 2d ustc par s d w va accord hess v united_states supra a husband and wife can have interests so closely aligned that one may be estopped under the duty_of_consistency by a prior representation of the other cluck v commissioner supra pincite the same can be true of the estates of a husband and a wife whether there is sufficient identity of interests between the parties to apply the duty_of_consistency depends on the facts and circumstances of each case id pincite there is a sufficient identity of interests between the estates of james letts jr and of decedent to trigger the duty_of_consistency decedent and james letts jr were married their estates were a single economic unit decedent's husband left his estate to decedent james p letts iii and joanne magbee and decedent left her estate to james p letts iii and joanne magbee decedent was an executrix of her husband's estate james p letts iii signed both estate_tax returns joanne magbee is also a coexecutor of and signed the estate_tax_return for decedent's_estate the u s court of claims did not apply the duty_of_consistency between an estate and its beneficiaries in 276_f2d_17 the u s court of claims in hess v united_states supra and the u s court_of_appeals for the eighth circuit in beltzer v united_states supra applied the duty_of_consistency between an estate and its beneficiaries and distinguished ford v united_states supra because the taxpayer-beneficiaries in ford were minor children in brazil who had no knowledge of what was written in their father's estate_tax_return in the united_states here in contrast to ford decedent was an adult a coexecutor and a beneficiary of the estate of her husband james letts jr and james p letts iii was a beneficiary of and signed the returns of the estates of both james letts jr and decedent thus the instant case is like the several cases cited above where the duty_of_consistency applied and is distinguishable from ford v united_states supra we conclude that decedent's_estate and the estate of james letts jr are sufficiently related to be treated as one taxpayer for purposes of the duty_of_consistency whether the duty_of_consistency applies here we next decide whether respondent has shown that the three elements of the duty_of_consistency are present here a whether the taxpayer made a representation of fact or reported an item for tax purposes the estate of james letts jr included the value of the item ii trust in the marital_deduction that estate was entitled to claim the marital_deduction for the property only if it was not terminable_interest property or if it was terminable_interest property for which a qtip_election was made the estate of james letts jr clearly indicated that the property was not qtip james p letts iii as executor for the estate of james letts jr answered no to the question on line of the return do you elect to claim a marital_deduction for qualified_terminable_interest_property qtip under sec_2056 consistent with that answer he did not separately list any terminable_interest property in schedule m thus the estate eliminated one of the two grounds stated above for deducting the value of the item ii trust property as a marital_deduction the only other ground for including the value of the item ii trust property in the marital_deduction would be if the item ii trust property was not terminable_interest property thus the estate of james letts jr represented that the item ii trust property was not terminable_interest property for purposes of the duty_of_consistency a taxpayer's treatment of an item on a return can be a representation that facts exist which are consistent with how the taxpayer reports the item on the return for example a failure to report income may be an implied statement of the facts relating to the taxpayer's receipt of the funds which under the duty_of_consistency a taxpayer cannot later repudiate 244_f2d_874 9th cir not reporting the receipt of funds on an income_tax return was a representation that the funds were a loan repayment affg 25_tc_1210 118_f2d_521 10th cir not reporting interest in a_trust as income was a representation that the taxpayer had zero basis in the trust 109_f2d_479 1st cir not reporting a sale in was a representation that the sale did not occur in affg 38_bta_757 dollar_figure cf 169_f2d_483 1st cir revg and remanding a memorandum opinion of this court dated date in ross the taxpayer's position on his earlier return was that his accrued salary was income when received on his later return the taxpayer's position was that he had constructively received his accrued salary in the earlier year the u s court_of_appeals for the first circuit did not estop the taxpayer from taking this position on the second return because the taxpayer's change in position related to a question of law not a question of fact id pincite also unlike this case in ross the commissioner had detailed information about the accrued salaries before assessment of the earlier return was barred by the statute_of_limitations and before the later return was filed id pincite thus ross is distinguishable from this case petitioner listed the three elements for the duty_of_consistency in its brief but did not argue that the first element is not satisfieddollar_figure we conclude that the first element for the duty_of_consistency is satisfied b whether the commissioner acquiesced in or relied on the reporting of the item petitioner contends that respondent did not acquiesce in or rely on anything in the return of the estate of james letts jr because respondent did not examine it we disagree the commissioner acquiesces in or relies on a fact if a taxpayer files a return that contains an inadequately disclosed item of which the commissioner was not otherwise aware the commissioner accepts that return and the time to assess tax expires without an audit of that return herrington v commissioner f 2d pincite 56_tc_82 affd 456_f2d_622 5th cir see spencer medical associates v commissioner tcmemo_1997_130 hughes luce l l p v commissioner tcmemo_1994_ affd on another issue 70_f3d_16 5th cir the petitioner concedes that the negative qtip answer is a representation on the return of the estate of james letts jr for purposes of these elements estate of james letts jr did not provide any facts to respondent that would show that the item ii trust property was terminable_interest property for example the estate_tax_return of the estate of james letts jr did not include a copy of his will the commissioner may rely on a presumption of correctness of a return or report that is given to the commissioner under penalties of perjury hughes luce l l p v commissioner supra the time to assess tax against the estate of james letts jr expired thus the second element has been satisfied herrington v commissioner supra mayfair minerals inc v commissioner supra spencer medical associates v commissioner supra hughes luce l l p v commissioner supra c whether the taxpayer is changing a representation previously made after the time to assess tax has passed petitioner represented on its estate_tax_return that the item ii trust property was terminable_interest property that representation is inconsistent with the representation made on the return of the estate of james letts jr that the item ii trust property was not terminable_interest property decedent died after the time to assess tax against the estate of james letts jr had passed thus the third element for the duty_of_consistency is satisfied petitioner points out that both it and the estate of james letts jr represented that the estate of james letts jr did not elect to treat the item ii trust property as qtip however the fact that both estates made a consistent representation about the qtip_election does not erase the fact that the estates made inconsistent representations about whether the item ii trust property was terminable_interest property d conclusion we conclude that all three elements for the duty_of_consistency are satisfied petitioner's other contentions a whether applying the duty_of_consistency circumvents the statute_of_limitations petitioner contends that applying the duty_of_consistency here would improperly circumvent the statute_of_limitations we disagree it is well established that the duty_of_consistency arises only if the time to assess tax on the first tax_return has passed see r h stearns co v united_states u s pincite kielmar v commissioner f 2d pincite herrington v commissioner supra pincite hess v united_states f 2d pincite beltzer v united_states f 2d pincite cluck v commissioner t c pincite mcmillan v united_states aftr 2d ustc par s d w va b whether this is a question of law petitioner contends that the duty_of_consistency does not apply if the inconsistency concerns a question of law and both the taxpayer and commissioner have equal access to the facts see lefever v commissioner f 3d pincite herrington v commissioner f 2d pincite however petitioner does not dispute that the doctrine applies if the inconsistency involves an issue of fact or a mixed question of fact and law lefever v commissioner f 3d pincite herrington v commissioner supra 456_f2d_622 5th cir affg 56_tc_82 petitioner contends that the duty_of_consistency does not apply here because there is no inconsistency concerning a question of fact petitioner contends that the only question is whether the estate of james letts jr must strictly comply with qtip_election requirements before a qtip_election is made which petitioner contends is a question of law we disagree the inconsistency at issue is whether the property james letts jr left to decedent is terminable_interest property this is a mixed question of fact and law it is not purely a question of law petitioner contends that the fact that the parties agreed to submit this case under rule shows that no facts are in dispute and only questions of law remain we disagree it is true that the facts are fully stipulated it is also true that the stipulated facts show that the estate of james letts jr by claiming the marital_deduction for the value of the item ii trust property and not electing qtip treatment for it represented in effect that the property was not terminable_interest property while decedent's_estate represented that it was thus the stipulated facts show that the two estates made inconsistent factual representations conclusion we conclude that the duty_of_consistency precludes petitioner from excluding the value of the item ii trust property from the gross_estate to reflect the foregoing and concessions decision will be entered under rule
